DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.
Applicant’s amendment and accompanying remarks filed February 22, 2021 are acknowledged.
Examiner acknowledges amended claim 1.
The objection to claim 1 is overcome by Applicant’s amendment.
The rejection of claims 1-8 under 35 U.S.C 103 as being unpatentable over Kohara et al., U.S. Pre Grant Publication 2013/0244367, as evidenced by Ishiguro et al., U.S. Pre Grant Publication 2017/0058148 is withdrawn due to Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al., JP2011-253751.
	Regarding claims 1 and 4, Chiba discloses a transparent conductive film comprising a synthetic resin layer and net-like metal layer [conductive layer] [abstract and 0007].  Paragraphs 0009 and 0011 disclose that the resin layer has a storage modulus (E’) of 2.0 x 108 Pa [200 MPa].  Paragraph 0014 discloses that the synthetic resin can include polystyrene, polycarbonate, polyolefin, polysulfone, polyphenylene sulfide, polyethersulfone, polyetheretherketone, polyamide or vinyl chloride [all of which are thermoplastic resins].  Example 1 discloses that the resin layer includes polyethylene terephthalate [thermoplastic].   Paragraph 0015 discloses that the metal mesh has a thickness from 1 to 10 μm.  Paragraph 0031 discloses that the transparent conductive film has a surface resistance value 30 Ω/⸋ or less and a total light transmittance of 75% or more.  
	Chiba is silent to the storage being measured at 25 °C.  Paragraph 0026 discloses that the storage elastic modulus is measured using a dynamic viscoelasticity measuring device with a frequency of 1 Hz.  Paragraph 0028 discloses that the storage elastic modulus can be adjusted to 108 Pa or less [100 MPa or less] when using a resin component having a molecular weight ranging from 100 to 30,000.  One of ordinary skill in the art before the effective filing date of the invention to adjust the parameters of the dynamic viscoelasticity measuring device to 25 °C with a high molecular weight thermoplastic component to obtain a storage elastic modulus of 108 Pa [100 MPa or less] of the resin component.

9.	Claims 3 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims an electroconductive film ad recited in claim 1, further including the resin layer containing an alkoxysilyl group-modified product of a hydrogenated product of a block copolymer as recited in claims 3 and 5-8.  The closest prior art, Chiba et al., JP2011-253751, teaches a transparent conductive film comprising a synthetic resin layer and net-like metal layer [conductive layer] [abstract and 0007].  Paragraphs 0009 and 0011 disclose that the resin layer has a storage modulus (E’) of 2.0 x 108 Pa [200 MPa].  Paragraph 0014 discloses that the synthetic resin can include polystyrene, polycarbonate, polyolefin, polysulfone, polyphenylene sulfide, polyethersulfone, polyetheretherketone, polyamide or vinyl chloride [all of which are thermoplastic resins].  Example 1 discloses that the resin layer includes polyethylene terephthalate [thermoplastic].   Paragraph 0015 discloses that the metal mesh has a thickness from 1 to 10 μm.  Paragraph 0031 discloses that the transparent conductive film has a surface resistance value 30 Ω/⸋ or less and a total light transmittance of 75% or more.  Chiba fails to teach or suggest that the resin layer contains an alkoxysilyl group-modified product of a hydrogenated product of a block copolymer as recited in claims 3 and 5-8.

Response to Arguments
10.	Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive. Applicant argues that Chiba discloses the storage modulus of a resin component forming the resin layer before curing.  Applicant argues that the storage modulus of the resin component before curing is different from the storage modulus of the formed resin layer after curing.  Applicant’s claim 1 does not recite that the resin layer is cured.  
Additionally, Applicant argues that Chiba discloses the resin component is a curable resin.  Applicant has amended claim 1 to recite that the resin layer is formed of a thermoplastic resin.  Chiba discloses in paragraph 0014 that the resin layer can include thermoplastic resins such as polystyrene, polycarbonate, polyolefin, polysulfone, polyphenylene sulfide, polyethersulfone, polyetheretherketone, polyamide or vinyl chloride.  Also, Example 1 of Chiba discloses polyethylene terephthalate [thermoplastic] is used as the resin layer.
Applicant’s arguments are not persuasive.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786